      Case 2:18-cv-00360-MCE-EFB Document 156 Filed 06/17/20 Page 1 of 3


 1   KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
 2   Stuart C. Talley (State Bar No. 180374)
 3   Ian J. Barlow (State Bar No. 262213)
     401 Watt Avenue
 4   Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
 6
     Email: stalley@kctlegal.com
 7   Email: ian@kctlegal.com

 8   Attorneys for Plaintiff and the putative Class

 9   DYKEMA GOSSETT LLP
     James P. Feeney (State Bar No. 219045)
10
     Fred J. Fresard (pro hac vice)
11   Dommond E. Lonnie (State Bar No. 142662)
     Abirami Gnanadesigan (State Bar No. 263375)
12   333 South Grand Ave., Suite 2100
     Los Angeles, California 90071
13   Telephone: (213) 457-1800
     Facsimile: (213) 457-1850
14
     Email: jfeeney@dykema.com
15   Email: ffresard@dykema.com
     Email: dlonnie@dykema.com
16   Email: agnanadesigan@dykema.com
17   Attorneys for Defendant
18   FCA US LLC f/k/a Chrysler Group LLC

19
                                  UNITED STATES DISTRICT COURT
20
                                EASTERN DISTRICT OF CALIFORNIA
21
     SHAWN ALGER as an individual and on                  Case No.: 2:18-cv-00360-MCE-EFB
22   behalf of all others similarly situated,
23                                                        STIPULATION AND ORDER
                           Plaintiff,
                                                          EXTENDING DISCOVERY DEADLINES
24
            v.
25                                                        Assigned to Hon. Morrison C. England, Jr.
     FCA US LLC f/k/a CHRYSLER GROUP                      Courtroom 7, 14th Floor
26   LLC, a Delaware Corporation, and DOES 1              Complaint Filed: February 16, 2018

27   through 100, inclusive,

28                         Defendants.

                                                      1
      STIP AND ORDER                                                            2:18-cv-00360-MCE-EFB
      Case 2:18-cv-00360-MCE-EFB Document 156 Filed 06/17/20 Page 2 of 3



 1         Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC

 2   (“Defendant”) (together, the “Parties”), by and through their respective counsel, hereby stipulate as

 3   follows:

 4                                               STIPULATION

 5         WHEREAS, Plaintiff filed his initial complaint on February 15, 2018 [Dkt. No. 1] and his

 6   class action complaint on February 16, 2018 [Dkt. No. 4];

 7         WHEREAS, Plaintiff filed his Second Amended Complaint (“SAC”) on April 23, 2018 [Dkt.

 8   No. 13] and Defendant filed its Answer to the SAC on May 14, 2018 [Dkt. No. 14];

 9         WHEREAS, Plaintiff served his initial disclosures on September 19, 2018 and Defendant

10   served its initial disclosures and supplemental initial disclosures on September 28, 2018;

11         WHEREAS, the Court entered an order on January 4, 2019 extending the discovery cut-off

12   to March 18, 2019 [Dkt. No. 43];

13         WHEREAS, on March 4, 2019, the Court entered an order on stipulated class certification

14   deadlines and to extend the discovery cut-off to November 30, 2019 [Dkt. No. 47];

15         WHEREAS, pursuant to the Parties’ stipulation and the Court’s March 4, 2019 Order,

16   Plaintiff filed his motion for class certification on April 30, 2019;

17         WHEREAS, on January 6, 2020 the Court entered an order pursuant to the parties’ stipulation

18   extending the discovery cut-off date to March 30, 2020 (Dkt 136);

19         WHEREAS, on February 18, 2020 the Court entered an order Granting Class Certification;

20         WHEREAS, on March 23, 2020 the Court entered an order pursuant to the parties’ stipulation

21   extending the discovery cut-off date to June 15, 2020 (Dkt 145);

22         WHEREAS, on May 7, 2019 the parties engaged in a mediation before the Honorable Layne

23   Phillips and continue to engage in settlement discussions in the hope of obtaining resolution of this

24   case; and

25         WHEREAS, the parties desire to further continue the discovery cut-off date for 90 days in

26   order to continue settlement discussions.

27         NOW, THEREFORE, the undersigned counsel for the Parties, having met and conferred,

28   stipulate and agree as follows:
                                                      2
     STIP AND ORDER                                                             2:18-cv-00360-MCE-EFB
      Case 2:18-cv-00360-MCE-EFB Document 156 Filed 06/17/20 Page 3 of 3



 1         The deadline to complete previously noticed depositions, as well as the depositions of Dr.

 2   Bruce Davis and Dr. Mariusz Ziejewski, is continued to September 10, 2020. All other case

 3   deadlines shall be adjusted accordingly, consistent with the Court’s Initial Pretrial Scheduling

 4   Order [Dkt. No. 3].

 5   Dated: June 15, 2020.                             Respectfully submitted,
 6
                                                       KERSHAW, COOK & TALLEY PC
 7

 8                                                     By: /s/ Stuart C. Talley
                                                       STUART C. TALLEY
 9
                                                       WILLIAM A. KERSHAW
10                                                     IAN J. BARLOW

11                                                     Attorneys for Plaintiff and the putative Class

12   Dated: June 15, 2020                              DYKEMA GOSSETT LLP
13

14                                                     By: /s/ Fred J. Fresard
                                                       FRED J. FRESARD
15                                                     DOMMOND E. LONNIE
                                                       JAMES P. FEENEY
16                                                     ABIRAMI GNANADESIGAN
17
                                                       Attorneys for Defendant
18                                                     FCA US LLC f/k/a/ Chrysler Group LLC

19

20                                              ORDER
21
            IT IS SO ORDERED.
22
     Dated: June 16, 2020
23

24

25

26

27

28
                                                  3
     STIP AND ORDER                                                           2:18-cv-00360-MCE-EFB
